DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a dressing, classified in A16F 13/0209, comprising superabsorbent material.
II. Claims 8-16, drawn to a negative pressure wound therapy system, classified in A61M 1/009, having pumping means on suction site.
III. Claims 17-24, drawn to a method of manufacturing a dressing, classified in A61M 2207/00, methods of manufacture, assembly or production.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to a dressing and a negative pressure wound therapy system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. For example, invention II includes the claim limitations of a pump, a tube, a manifold layer that is substantially pneumatically isolated from the superabsorbent dots by the hydrophilic foam layer, and a connection pad aligned with the one or more channels extending through the hydrophilic foam layer.  These claim limitations are not present in invention I resulting in the inventions having materially different designs, mode of operation, function and/or effect.   Furthermore, the inventions as claimed 
Inventions I and III are directed to a dressing and a method of manufacturing a dressing. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs.  For example, invention III includes the claim limitations of printing, creating, coupling, and a manifold layer that is substantially pneumatically isolated from the superabsorbent dots of the hydrophilic foam layer.  These claim limitations are nor present in invention I resulting in inventions I and III have materially different designs, mode of operation, function and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to a negative pressure wound therapy system and a method of manufacturing a dressing. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs.  For example, invention II includes the claim limitations of a pump, tubing, and a dressing that are not present in invention III.  Invention III includes the claim limitations of printing, creating and coupling that are not present in invention II resulting in inventions II and III having materially different designs, mode of operation, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require separate classification as described above resulting in the examiner searching in all classifications, and sub-classifications, specific to each invention.  In addition, each invention include recognized divergent subject matter, or specific design elements discussed above, that are not found in the other inventions causing a serious search burden on the examiner having to create distinct search strategies for each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/               Examiner, Art Unit 3781   

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781